Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2020 and 02/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of holes for ventilation” of claim 3 and “an opening to allow the heating material layer to be in contact with air” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because its length is under 50 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the language of a/the “mass of the heating material layer” (page 2, line 29; page 5, line 31- page 6, line 2) is vague and potentially overly broad. The sentence “a temperature increment…. Is controlled by a mass of the heating material layer” implies that said mass is a substantial piece of heating material layer (which may or may not be the whole). The following sentence, however, “for example, the temperature increment 5 to 15 C of the temperature measuring assembly may be controlled by the mass of the heating material layer”, appears to more clearly use the term mass either as a unit of measurement, or to imply by the use of “the” that such a mass is the whole mass of the heating material layer, an assumption that is absent from the prior sentence. In light of no additional information about the specific unit mass properties of the heating material layer and how that would have an effect on a specific temperature interval, the specification is interpreted to reference a broadest reasonable interpretation of a “mass of the heating material layer” to be any amount of the heating material layer. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding Claim 8, there is not a proper antecedent basis for the use of “the second adhesive layer”, as no claim beforehand stipulates a first adhesive layer. In light of the specification (page 4, lines 12-14; “[i]n this embodiment, the sealing film 22 may be attached and covered on a surface of the heating material container 23 by a first adhesive layer”) and Figure 1 (second adhesive layer 13), the second adhesive layer is interpreted broadly as an adhesive layer occupying a position between the heating material layer and the substrate. 
It should be noted that no first adhesive layer appears in the drawings. 
Regarding Claim 11, the limitation of “a sealing bag” is ambiguous. The specification and drawings do not provide an embodiment that would be immediately recognizable as a bag. In light of the lack of functional difference claimed for the embodiment with the sealing bag in the specification, interpretation follows the broadest reasonable of a “sealing bag” as any sufficiently closed container which can separate the contents from the exterior.  
Claim 12 recites the limitation of “a mass of the heating material layer”. It is ambiguous what such a mass of heating material layer would comprise. Reference to the specification does not provide additional clarity. In light of the broadest reasonable interpretation for a “mass of the heating material layer” the claim is examined with a generic definition of a mass as any structured or unstructured amount. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2, 4, 6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kroetz et al. (US 9943232 B2; “Kroetz”). 
Regarding Claim 1, Kroetz teaches a preheating thermometer (page 12, column 4, line 51; a probe tip 104 of a thermometry apparatus 100), comprising: a temperature measuring assembly (thermometry apparatus 100), and a preheating assembly disposed on the temperature measuring assembly (Fig 3), wherein the preheating assembly comprises a heating material layer (Fig 3; heating element 130) and a sealing film covering the heating material layer (Fig 3; insulating support 122).
Regarding Claim 2, Kroetz teaches the preheating thermometer of claim 1, wherein the preheating assembly further comprises a heating material container (page 13, column 5, line 4-6; “as shown and in lieu of mounting the various heat generating and detecting components against portions of the interior wall of the probe tip 104, a support 122 made from a ceramic or other suitable electrically insulating material is fitted within the tip interior 112”; the entirety of the tip bound by the support 122 on one side and said interior walls of the probe tip 104 in general is interpreted as a heating material container), the heating material layer (130) is fixed in the heating material container (112), and the sealing film (122) covers the heating material container (112).
The excerpt of column 4 and Figure 3 of Kroetz disclose a structure of insulation whereby the container for the heating material layer comprises the upper portion of the probe tip (in the perspective of Figure 3), which is covered by the insulating material layer (122). 
Regarding Claim 4, Kroetz teaches the preheating thermometer according to claim 2, wherein the heating material container (page 13, column 5, line 4-6; “as shown and in lieu of mounting the various heat generating and detecting components against portions of the interior wall of the probe tip 104, a support 122 made from a ceramic or other suitable electrically insulating material is fitted within the tip interior 112”; the entirety of the tip bound by the support 122 on one side and the probe tip 104 in general is interpreted as a heating material container; page 12, column 4, lines 52-61; more finely, the end of the container relevant to claim 4 is outlined by the ‘distal end 118’ of the probe containing the ‘hollow interior’ 112) has an opening to allow the heating material layer to be in contact with air through the opening, and the sealing film covers the opening (insulating support 122).
The embodiment of the preheating thermometer in Figure 3 and the embodiment of the preheating thermometer in Figure 6 both characterize a heating material container with an opening  (unlabeled lower portion of Figure 3) where the sealing layer acts as a cover to separate the heating layer from the opening (122).
Regarding Claim 6, Kroetz teaches the preheating thermometer according to claim 2, wherein the temperature measuring assembly comprises a substrate (page 13, column 5, line 11; outer surface 128) and a temperature sensor (Fig 3; page 14, column 5, line 32-41; temperature sensing element 138) arranged on the substrate (page 14, column 5, lines 24-26; “a temperature sensing element 138 is attached to the outer surface 128”). 
Regarding Claim 8, Kroetz teaches the preheating thermometer according to claim 6, wherein the preheating assembly is fixed to the substrate by a second adhesive layer (page 13, column 6, line 19-20; “other securing means such as an epoxy or suitable adhesive can also be utilized”), and the preheating assembly and the temperature sensor are respectively located on different surfaces of the substrate, or are located on the same surface of the substrate (Figure 3; heating element 130 is on surface 125 of insulating layer 122, while temperature sensing element 138 is on the opposite surface 128 of layer 122). 
Regarding Claim 9, Kroetz teaches the preheating thermometer according to claim 6, wherein the heating material container and the substrate are formed in one (insulating layer 122), and the preheating assembly and the temperature sensor are respectively located on different surfaces of the substrate, or are located on the same surface of the substrate.  
The formation of the substrate and heating material container as one is discussed in the rejection of claim 2. The location of the preheating assembly and temperature sensor on different surfaces of the substrate is discussed in the rejection of claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroetz et al (US 9943232 B2; “Kroetz”) in view of Aki et al (EP 1249691 A1). 
Regarding Claim 3, Kroetz teaches the preheating thermometer according to claim 2. Kroetz does not teach a wall of the heating material container is made of a gas-permeable film with a plurality of holes for ventilation.  
The sealing material layer of Kroetz serves as one of the walls of the heating material container in the embodiment of Figure 3, where the other walls are made of the outer periphery (123). Kroetz further stipulates one embodiment in which the sealing layer, which serves as one of the walls, is made of ceramic (page 13, column 5, lines 6-7; “a support 122 made from a ceramic or other suitable electrically insulating material”).
Aki however teaches a preheating thermometer with a preheating assembly (paragraph 0023; heater 10) that is structurally similar to that of Kroetz, where a wall of the heating material container is an sealing layer (paragraph 0023; insulating member 9, “The insulating layer 9 may be provided in the form of a film such that lead lines can be extended to the main body 2 along the baseboard for the film. A thin membrane of a resin material such as acryl, nylon, polyimides, polyesters and polyethylene may be used as the insulating member 9.”). A polyethylene membrane is well known to one with ordinary skill in the art to have a beneficial function of gas permeability. 
Claim 3 in the application does not specify the size of said holes in the “plurality of holes”. In light of the detailed description (page 04, line 11-12; “the hole has a size of a few microns to tens of millimeters”), we can interpret these holes to range from 1 μm to 100mm in size, which corresponds to the pore size of a polyethylene film. It would be reasonable to interpret the Aki’s sealing layer as a uniform material based on whose size would guarantee a plurality of gas permeable pores. 
Kroetz and Aki are considered analogous art to the claimed invention because they are in the same field of endeavor of preheated thermometers. It would be obvious to someone with ordinary skill in the art before the effective filing date of the invention to combine the preheating thermometer of Kroetz with the gas permeable layer of Aki to produce the expected result of a wall of the heating material container made of a gas permeable substance. This would allow for the obvious benefit of a heating material layer which is able to heat the surrounding gas for convection heating of the nearby surface. 
Regarding Claim 5, Kroetz teaches the preheating thermometer according to claim 2. Kroetz does not disclose a preheating assembly that comprises a plurality of the sealing films, a surface of the heating material container is divided into a plurality of regions, and each of the sealing films covers one of the regions. 
However, Aki does disclose a preheating assembly that comprises a plurality of sealing films, a surface of the heating material container is divided into a plurality of regions, and each of the sealing films covers one of the regions (Fig 12-13; paragraph 0042; first insulating layer 39a, second insulating layer 39b). It would be obvious to a practitioner having ordinary skill in the art to combine the preheating thermometer of Kroetz with the multiple insulating layers of Aki to achieve the predicted result of a heating layer that is sealed on multiple sides with multiple insulating pieces. Doing so would produce the expected benefit of being able to adjust the degree of insulation on different parts of the heating layer.
Regarding Claim 10, Kroetz teaches the preheating thermometer according to claim 1. Kroetz does not teach that the preheating assembly further comprises a temperature detection device. However, Aki teaches a preheating thermometer where that the preheating assembly further comprises a temperature detection device (paragraph 0037; heat flow sensor 8). It would be obvious to a practitioner having ordinary skill in the art to combine the preheating thermometer of Kroetz with the temperature detection device of Aki to achieve the predicted result of a heating layer whose heating effect can be detected by a separate heating sensor. Doing so would produce the expected benefit of being able to measure the amount of heat flow due to the preheating assembly as distinct from the body heat. 
Regarding Claim 12, Kroetz teaches preheated thermometer according to claim 1. Kroetz does not disclose a temperature increment of the temperature measuring assembly is controlled by a mass of the heating material layer. However, Aki does disclose a temperature increment of the temperature measuring assembly is controlled by a mass of the heating material layer (paragraph 0055; “the heater 51 is switched on (Step S506) and temperature is measured by the temperature sensor 7 (Step S507) if the temeperature[sic] measured in Step S502 is within a specified range”). It would be obvious to a practitioner having ordinary skill in the art to combine the preheating thermometer of Kroetz with the increment of control of Aki to achieve the predicted result of a preheating thermometer with a range of temperature controlled by a mass of the heating material layer. Doing so would produce the expected benefit of an automated process for bringing the device to near body temperature for measurement.
Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroetz et al (US 9943232 B2; “Kroetz”) in view of Linglin et al (FR 2850754 A1; “Linglin”).  
Regarding Claim 7, Kroetz teaches the preheating thermometer according to claim 6. Kroetz does not teach that the substrate is a flexible substrate, and the temperature sensor is a flexible temperature sensor.
However, Linglin teaches a preheating thermometer with a substrate where the temperature sensor attaches that is flexible, and the temperature sensor is a flexible temperature sensor (page 8, lines 28-30; “[a]dvantageously, the electrically insulating support is made of a flexible material. The internal face of this electrically insulating support carries the temperature sensor, while its external face is intended to come into contact with the skin. Such a flexible support thus ensures good adaptation to the reliefs of the skin allowing good positioning of the measuring head on the skin”, electrically insulating support 12). It would be obvious to someone with ordinary skill in the art before the effective filing date of the invention to combine the preheating thermometer of Kroetz with the flexible substrate and sensor of Linglin to produce the expected result of a flexible substrate bearing a flexible sensor. Doing so would produce the obvious benefit of a thermometer which can conform to the shapes of their receptacles such as human orifices. 
Regarding Claim 11, Kroetz teaches the preheating thermometer according to claim 1. Kroetz does not teach that the sealing film is used to form a sealing bag, and the temperature measuring assembly and the preheating assembly are both sealed in the sealing bag.
However, Linglin teaches a preheating thermometer where the temperature measuring assembly and preheating assembly are both sealed in a sealing bag (paragraph 06; “[t]he measurement probe has a flat surface intended for contact with the skin comprising a central temperature sensor surrounded by a peripheral heating element. The central sensor is enclosed in a mass of resin and is then fixed, by means of successive layered layers forming thermal insulator and elastic pressure element, to a rigid housing enclosing the connection cables, the heating element being glued to a rigid support. of the same case”). 32.	Kroetz and Linglin are considered analogous art to the claimed invention because they are in the same field of endeavor of preheated thermometers. It would be obvious to someone with ordinary skill in the art before the effective filing date of the invention to combine the preheating thermometer of Kroetz with the sealing bag of Linglin to produce the expected result of a sensor with a sealed preheating device and temperature measuring assembly. Doing so would produce the obvious benefit of a thermometer which can be wholly activated by perforation of a seal. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE SHENGZHE WANG whose telephone number is (571)272-9401. The examiner can normally be reached Mon-Thurs 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Natalie Huls can be reached on (571) 270-5914. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAWRENCE SHENGZHE WANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863